Alaska Communications Systems 2010 Officer Severance Policy

This 2010 Officer Severance Policy (“Severance Policy” or “Policy”) is a legally
binding policy of Alaska Communications Systems Holdings, Inc., a Delaware
corporation, and its affiliates and successors, which are referred to herein as
“we,” “us,” “our,” “ACS” or the “company”.

This Policy grants you severance and change of control benefits in certain
circumstances but, in exchange, requires you to, among other things, agree not
to compete with us or solicit employees from us following termination of your
employment with ACS. Thus, you should read this Policy carefully. It will be
strictly enforced.

Part 1: Availability of Severance Benefits

When do I become covered under this Policy?

You must be in the eligible ACS Officer (Vice President, Senior Vice President,
Executive Vice President, President, Chief Operating Officer, or Chief Executive
Officer) position for a minimum of six (6) continuous months before you become
eligible to be covered under this Policy.

When do I receive severance benefits?

You may receive severance benefits if you are terminated “without cause” or
resign for “good reason.”

What if I am terminated “for cause”?

If you are terminated for cause, you receive no severance benefits under this
Policy. You may be entitled to any regular pay earned prior to termination, and
we will include this amount in your final check, minus any applicable
deductions, but you will not be entitled to any severance benefits under this
Policy, nor will you be entitled to nor be deemed to have earned any cash or
other bonus or incentive compensation payments for your final year or partial
year of employment, nor to the vesting of any equity awards after you are
terminated.

When can I be terminated “for cause”?

You can be terminated for cause if:

• You knowingly do something illegal, unethical or dishonest in your work, which
includes impropriety arising out of omissions (for example, a failure to report
material information);

• You are found guilty or plead guilty or “no-contest” to (i) any felony or
(ii) any misdemeanor that damages or embarrasses ACS;

• You breach a fiduciary duty you owe to us, our board, or our stockholders
(even if we are required to indemnify you for it);

• You breach an obligation or violate a provision applicable to you under our
corporate compliance or ethics policies; or

• You (i) demonstrate ineffectual performance or fail to perform with minimal
effectiveness in carrying out your assigned responsibilities, or you engage in
conduct harmful to the Company or you are negligent in carrying out your duties
as an Officer of the Company; (ii) you receive written warning (which can
include a specific warning included in your written performance review), and
(iii) do not correct your performance within the period set forth in the
warning, which may be less than thirty (30) days. Where ACS has or may suffer
immediate and grave harm from your continuation in your position, you may be
removed from your position for cause without advance warning.

Below average performance in any of your critical responsibilities, or in all
areas of your assigned responsibilities, may constitute ineffectual performance
under this Policy.

What if I resign?

If you resign, you receive no severance benefits under this Policy, unless you
resign for “good reason.” Specifically, you will not be entitled to any
severance benefits under this Policy, nor will you be entitled to nor be deemed
to have earned any cash or other bonus or incentive compensation payments for
your final year or partial year of employment, nor to the vesting of any equity
awards after your resignation.

What is a “good reason”?

You have a good reason to resign if we do any of the following:

• Significantly reduce your base salary or target annual cash incentive payment
(unless we similarly reduce base salary or target annual cash incentive payment
for substantially all other officers at your level of responsibility who are
covered by this Policy);

• Significantly reduce your other benefits (unless the reduction applies to
substantially all other officers at your level of responsibility who are covered
by this Policy or substantially all full-time employees);

• Significantly reduce your title in the company, recognizing that ACS from time
to time may have a business need to modify your assigned responsibilities or
reassign employees reporting to you or to another Officer, which changes, in and
of themselves, shall not constitute good reason;

• Relocate your primary location of work more than 60 miles; or

• Significantly breach an obligation we owe to you under this Policy or any
other employment related agreement we enter into with you.

You must provide proper notice to receive severance benefits. The event that
triggers your resignation with good reason (“Triggering Event”) must have
occurred within the last sixty (60) days of when you provide notice of your
intent to resign or it will no longer be considered good reason to resign. You
must give us at least thirty (30) days written notice of your intent to resign
for good reason. Your notice must specify your reason, and we may cure the
matter during that time, in which case you will no longer have good reason to
resign. Therefore, to be valid, your resignation for good reason must take
effect no later than 90 days following a triggering event.

Note: If you cannot work because you have a physical or mental disability, that
is not “good reason” to resign under this Policy. Please see below for more
information.

Part 2: Standard Severance Benefits

Assuming I am entitled to them, what severance benefits do I receive?

If we terminate you without cause or you resign for good reason (and you sign a
form of waiver attached as Exhibit A) you will receive the following benefits:

Executive Officers (all Vice Presidents and the Chief Operating Officer who
report directly to the Chief Executive Officer (“CEO”) and/or President of the
company, and/or the President and CEO):

• We will pay, within thirty (30) days following your date of termination, a
lump sum payment equal to (2x) your annual base salary (unless you are resigning
because of a significant reduction in your base salary, in which case we will
pay you the amount or your annual base salary prior to its reduction); and

• For one (1) year after you leave the company, we will reimburse you for
monthly federal medical COBRA premiums you pay for continuing medical insurance
coverage for you and your family (less your standard employee contribution
amount). We will reimburse you promptly, but in no event later than February 15
of the year after the year in which the expense was incurred. We will not
reimburse you for any other insurance or benefits or for COBRA premiums if and
when you obtain replacement health care insurance from another provider before
one (1) year elapses.

o You must tell us if you receive replacement medical benefits. If you obtain
other health care coverage, you must promptly notify us, but in no event later
than 30 days following the date on which you become aware that you will be
receiving or have received other health care benefits. You must return to us any
payments for COBRA coverage or other benefits to which you were not entitled.
You must provide adequate documentation of your payment of COBRA premiums in
order to qualify for reimbursement.

• You will not be eligible for any unvested equity compensation you have,
including, stock options, restricted stock, performance shares (or the like). .

• You will not be entitled to or deemed to have earned any cash or other bonus
or incentive compensation payments for your final year or partial year of
employment.

• The Board or any committee of the Board may require you to return to the
company of any cash incentive or bonus payments, or any equity awards (or the
value thereof), that were provided to you on the basis of company or individual
performance which is later discovered to be based on intentional misconduct or
unethical behavior that results in the company having to file a material
restatement of company financial results.

Other Company Officers (Vice Presidents who are not Executive Officers and do
not report directly to the CEO/President)

• We will pay, within thirty (30) days following your date of termination, a
lump sum payment equal to (1x) your annual base salary (unless you are resigning
because of a significant reduction in your base salary, in which case we will
pay you the amount or your annual base salary prior to its reduction); and

• For six (6) months after you leave the company, we will reimburse you for
monthly federal medical COBRA premiums you pay for continuing medical insurance
coverage for you and your family (less your standard employee contribution
amount). We will reimburse you promptly, but in no event later than February 15
of the year after the year in which the expense was incurred. We will not
reimburse you for any other insurance or benefits or for COBRA insurance
premiums if and when you obtain replacement health care insurance from another
provider before one (1) year elapses.

o You must tell us if you receive replacement medical benefits. If you obtain
other health care coverage, you must promptly notify us, but in no event later
than 30 days following the date on which you become aware that you will be
receiving or have received other health care benefits. You must return to us any
payments for COBRA coverage or other benefits to which you were not entitled.
You must provide adequate documentation of your payment of COBRA premiums in
order to qualify for reimbursement.

• You will not be eligible for any unvested equity compensation you have,
including, stock options, restricted stock, performance shares (or the like).

• You will not be entitled to or deemed to have earned any cash or other bonus
or incentive compensation payments for your final year or partial year of
employment.

• The Board or any committee of the Board may require you to return to the
company of any cash incentive or bonus payments, or any equity awards (or the
value thereof), that were provided to you on the basis of company or individual
performance which is later discovered to be based on intentional misconduct or
unethical behavior that results in the company having to file a material
restatement of company financial results.

Part 3: Change of Control Severance Benefits

When do I become eligible for change of control severance benefits?

You are entitled to change of control severance benefits if you are terminated
without cause or resign for good reason within one (1) year after a change of
control.

Assuming I am entitled to them, what change of control severance benefits do I
receive?

• We or our successor company will pay you the standard severance benefits
described in Part 2 above. In addition, all of your equity compensation will
vest immediately as of the date of your termination by the company without cause
or you resign with good reason within one year after a change of control.

What is a change of control?

We will treat any of the following as a change of control under this Policy:

• Any corporate transaction we enter into that results in our voting
stockholders owning less than fifty percent (50%) of the voting power of the new
company;

• The election of an insurgent slate of directors comprising a new majority of
our board of directors (an “insurgent slate” means director candidates not
nominated by the incumbent board);

• Approval by our stockholders of a complete liquidation or dissolution of the
Company; or

• The sale of all or substantially all of our assets (including those of our
subsidiaries).

Change of control, in and of itself, shall not be deemed good reason for you to
resign.

Part 4: Effect of Disability or Death on this Policy

When am I considered disabled or dead?

• You are considered “disabled” if you become physically or mentally
incapacitated and unlikely to work for at least six (6) consecutive months
during any one (1) year period, not limited to a calendar year. If we disagree
about whether you are disabled, we will seek an independent physician’s opinion.

• You are considered “dead” if you are dead or declared dead and likely to
remain dead for the next few days or so.

Am I entitled to severance benefits if I become disabled or die?

Your employment will be terminated without entitlement to severance benefits
upon disability severe enough to meet the definition of disabled under this
Policy, or upon your death. However, if you become disabled or die while our
employee, we will pay you (or your estate) a partial annual cash incentive
payment based on your time of active work in the last performance year in which
you worked. You will not be entitled to or deemed to have earned any other cash
incentive compensation or bonus for your final year or partial year of
employment, and you will not be eligible for any unvested equity compensation
you may have.

When would I receive this limited benefit?

You would receive your partial cash incentive award in accordance with the
company’s normal incentive compensation policy, including adjustments for
company and individual performance, giving you credit for the active work time
you gave us in the last performance year in which you worked.

Part 5: Your Agreement Not to Compete with us or Solicit our Employees

When do I become obligated not to compete or solicit?

As you know, our business is highly competitive in nature. Thus, in order to
receive any severance payments described above under this Policy, you must (sign
the waiver attached as Exhibit A) which obligates you not to compete with us or
solicit our employees for twelve (12) months after you leave ACS.

How do I avoid competing with you?

To comply with your agreement not to compete you must not:

• solicit the business of any customer or prospective customer of ACS that you
had any contact with, even if brief, during the twelve (12) months before you
leave ACS; or

• engage in, work for, or invest in any business that competes with ACS in any
way.

How do I avoid soliciting from you?

To comply with your agreement not to solicit you must not:

• solicit or encourage any of our employees to resign from ACS; or

• hire anyone who was our employee at the time you left ACS or anyone else who
left ACS less than one year before you did.

Part 6: Agreement Not to Disparage Each Other

When do I become obligated to and benefit from this protection?

You must sign the waiver, attached as Exhibit A to this Policy, when you leave
ACS for any reason, whether you are eligible for severance benefits under this
Agreement or not. Upon execution of the waiver we become obligated not to
disparage each other.

What must I do to fulfill my obligation not to disparage ACS?

You may not make any oral or written statement about ACS regarding our financial
status, business, compliance with laws, ethics, stockholders, partners,
personnel, directors, officers, employees, consultants, agents, services,
business methods or otherwise, which is intended or reasonably likely to
disparage us or hurt our reputation.

What must ACS do to fulfill its obligation not to disparage me?

We may not issue any press release or make any disparaging public statement
about you that is likely to hurt your reputation.

Are there exceptions?

Yes. Each of us may:

• make any statement required to be made by law (including applicable securities
laws); in the event such a statement is legally required, each of us agrees to
provide notice promptly to the other of any statement required by law and to
cooperate with each other in order to enable the affected party to seek
appropriate relief from the disclosure obligation if such relief is available;

• make a public statement stating the fact that your employment has ended; or

• provide truthful testimony in any legal proceeding.

Part 7: Taxes

Are there any tax consequences under this Policy I need to be aware of?

Yes. We have designed this Policy to minimize our tax liabilities while
preserving your potential benefits to the extent practicable. You should,
however, consult your tax advisor to review your individual situation. Nothing
in this Policy is tax advice and tax related discussion is included only to show
how we intend to handle possible tax liabilities.

Your tax liability is solely your responsibility. We will not reimburse you or
make any “gross-up” payment to cover any of your personal tax liability.

Is any benefit under this Policy “deferred compensation” subject to excise tax
under Section 409A of this internal revenue code?

• No; however, if you are a “specified employee” under Section 409A, then, we
may be required to delay payments that would otherwise be payable during the six
(6) month period immediately following your separation from service.

Is any benefit under this Policy a “golden parachute” that could be subject to
excise tax?

Possibly. In the event that the severance and other benefits provided in this
Policy are subject to an excise tax under Section 280G of the Internal Revenue
Code, then your benefits under this Policy will be either (i) delivered in full
or (ii) reduced so that so that any payment is limited to 2.99 times your “base
amount,” within the meaning of Section 280G(b)(3) of the Internal Revenue Code,
whichever of the foregoing amounts results in your receipt of the greatest
amount of benefits after tax.

Tax Note: You agree to cooperate in good faith with us in any valuation of these
benefits that we may need to make under Section 280G of the Internal Revenue
Code.

You understand that determinations required to be made related to Section 280G
will be made in writing by KPMG LLP, or our then independent public accounting
firm, and will be conclusive and binding upon you and ACS. We will bear all
costs reasonably incurred in connection with any such calculations.

Part 8: Dispute Resolution

What if you don’t do what you promised to do under this Policy or we disagree
with what you have done?

We would ask disinterested members of our compensation and personnel committee
to interpret, in good faith and in accordance with best industry practices, the
rights and obligations under this Policy. This good faith interpretation of this
Policy is binding on you and the company.

What if I disagree with the decision of the committee?

If you dispute a decision of the committee, you are entitled to seek relief in
Alaska Superior Court in Anchorage, Alaska, applying Alaska law. Further, you
understand and agree that if you breach certain of your obligations under this
Policy; it would be difficult or impossible to measure our damages in dollars.
Therefore, to enforce this Policy, you agree that we have the right to, without
posting any bond, cease making any payments or providing any benefits required
by this Policy and obtain equitable relief in court in the event you breach your
obligations. That means we can ask the court to make you perform your
obligations, obtain a temporary restraining order against you, or obtain
temporary or permanent injunction, or any other equitable remedy that is
available to us.

If it’s a genuine dispute, how will we handle attorneys’ fees?

Each party will be responsible for all of their own legal fees and costs.

Part 9: Miscellaneous

Anything else legal you want to tell me?

• You are and at all times remain an “at-will” employee with ACS. This Policy
does not change that.

• You agree that the Company may modify this policy in the future, at its sole
discretion, and thereby modify the terms and conditions of severance that apply
to you in the future.

• You agree that we will use the Alaska law to interpret and resolve disputes
under this Policy.

• This Policy contains our entire understanding of these matters. Neither of us
may rely on any other policies, promises, warranties (oral or written) that
cover severance benefits or policy.

• You will always retain your right to indemnification under this Policy under
our certificate of incorporation, or otherwise provided at law or pursuant to
our by-laws. You will continue to be covered by our insurance, including our
directors’ and officers’ liability or employment practices insurance coverage
for work you did at ACS.

• In this Policy you and ACS, from time to time, are required to notify each
other of things. Notices must be in writing and notice requirements will be
treated as fulfilled if delivered by hand or overnight courier service or three
(3) days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to these respective addresses (or
to such other address that we may notify each other of in the meantime using the
same methods herein). Notice of change of address, however, is only effective
only upon actual receipt.

To us:
Alaska Communications Systems Holdings, Inc.
600 Telephone Avenue MS65
Anchorage, Alaska 99503
Copy to: General Counsel
To you:
Your most recent address in our personnel records.

Finally, this Policy supersedes all prior understandings (including oral
agreements) between you and ACS concerning severance matters. Nevertheless; this
Policy may be amended, modified, changed, or terminated by us in the future
without prior notification or negotiation, and any such future changes will be
applicable to you.

1

EXHIBIT A
FORM OF OFFICER’S RELEASE
(Non-Compete, non-disparagement & non-solicitation)

In exchange for a portion of the benefits described in the attached Alaska
Communications Systems 2010 Officer Severance Policy (the “Policy”), to which I
agree I am not otherwise entitled, I hereby release Alaska Communications
Systems Group, Inc. (the “Company”), its respective Affiliates, subsidiaries,
predecessors, successors, assigns, officers, directors, employees, agents,
stockholders, attorneys, and insurers, past, present and future (the “Released
Parties”) from any and all claims of any kind which I may have had, now have or
may have against the Released Parties, whether known or unknown to me, by reason
of facts which have occurred on or prior to the date that I have signed this
Release in connection with, or in any way related to or arising out of, my
employment or termination of employment with the Company; provided that such
released claims shall not include any claims to enforce my rights (i) under, or
with respect to, the Policy, (ii) to indemnification provided at law or pursuant
to the Company’s (or an affiliate’s) By-Laws or insurance or to directors’ and
officers’ liability or employment practices insurance coverage, (iii) under
COBRA or my vested rights under benefit or incentive plans; or (iv) as a
stockholder. Notwithstanding the generality of the preceding sentence, such
released claims include, without limitation, any and all claims under federal,
state or local laws pertaining to employment, including the Age Discrimination
in Employment Act, Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. Section 2000e et seq., the Fair Labor Standards Act, as amended, 29
U.S.C. Section 201 et seq., the Americans with Disabilities Act, as amended, 42
U.S.C. Section 12101 et seq., the Reconstruction Era Civil Rights Act, as
amended, 42 U.S.C. Section 1981 et seq., the Rehabilitation Act of 1973, as
amended, 29 U.S.C. Section 701 et seq., the Family and Medical Leave Act of
1992, 29 U.S.C. Section 2601 et seq., and any and all state or local laws
regarding employment discrimination and/or federal, state or local laws of any
type or description regarding employment, including, but not limited to, any
claims arising from or derivative of my employment with the Company, as well as
any and all claims under contract or tort law or otherwise.

I hereby represent that I have not filed, nor will I in the future file, any
action, complaint, charge, grievance or arbitration against the Company or the
Released Parties arising out of or in any way related to or connected with my
employment with the Company, except to the extent the law otherwise provides.

• I understand and agree that I must forever continue to keep confidential all
proprietary or confidential information which I learned while employed by the
Company, whether oral or written and as defined in the Corporate Compliance
Program Manual (“Proprietary Information”) and shall not make use of any such
Proprietary Information on my own behalf or on behalf of any other person or
entity, except as specifically authorized by the Policy.

• I expressly understand and agree that the Company’s obligations under this
Release and the Policy are in lieu of any and all other amounts to which I might
be, am now or may become entitled to receive from any of the Released Parties
upon any claim whatsoever.

• I understand that I must not disclose the terms of this Release and the Policy
to anyone other than my immediate family, financial advisors (if any) and legal
counsel and that I must immediately inform my immediate family, financial
advisors (if any) and legal counsel that they are prohibited from disclosing the
terms of this Release and the Policy.

• It is understood that I will not be in breach of the nondisclosure provisions
of this Release if I am required to disclose information pursuant to a valid
subpoena or court order, provided that I notify the Company (to the attention of
the General Counsel of the Company) as soon as practicable, but prior to the
time in which I am required to disclose information, that I have received the
subpoena or court order which may require me to disclose information protected
by this Release. Notwithstanding the foregoing, I also may disclose the terms of
this Release to government taxing authorities and/or the SEC, if required to do
so.

• I agree that any violation or breach by me of my nondisclosure obligations,
without limiting the Company’s remedies, shall give rise on the part of the
Company to a claim for relief to recover from me, before a court of competent
jurisdiction, any and all amounts previously paid to or on behalf of me by the
Company pursuant to this Policy, plus interest, but shall not release me from
the performance of my obligations under this Release.

• I will not apply for or otherwise seek employment with the Released Parties
without their written consent.

• I have read this Release carefully, acknowledge that I have been given at
least twenty-one (21) days to consider all of its terms, and have been advised
to consult with an attorney and any other advisors of my choice prior to
executing this Release, and I have had the opportunity to do so. I fully
understand that by signing below I am forever voluntarily giving up any right
which I may have to sue or bring any other claims against the Released Parties,
including any rights and claims under the Age Discrimination in Employment Act
and any other discrimination laws, whether federal or state. I also understand
that I have a period of seven (7) days after signing this Release within which
to revoke my Release, and that neither the Company nor any other person is
obligated to provide any benefits to me pursuant to the Policy until eight
(8) days have passed since my signing of this Release without my signature
having been revoked. I understand that any revocation of this Release must
actually be received by the General Counsel of the Company within the seven-day
revocation period.

• Finally, I have not been forced or pressured in any manner whatsoever to sign
this Release, and I agree to all of its terms voluntarily.

• I represent and acknowledge that no representation, statement, promise,
inducement, threat or suggestion has been made by any of the Released Parties or
by any other individual to influence me to sign this Release, except such
statements as are expressly set forth herein or in the Policy.

This Release is final and binding and may not be changed or modified except by a
written agreement signed by an authorized Officer of the company.

By: [Executive Signature]

Date:

2